— Lumpkin J.

By the Court.

delivering the opinion.
The objection to this process would, no doubt, be good at common law. For there the process is independent of the declaration, which is not filed until after the defendant has been brought into Court, by means of the process. Hence it must be full and complete of itself. Not so, however, under the Judiciary Act of 1799. That requires the process to be “annexed” to the writ. They must, therefore, be taken together. By the process, the Sheriff is commanded to summon the defendant to appear at the next Term of the Court to which it is returnable. The writ shows who the defendant is. Thus identified, he was served by the Sheriff, did appear, and filed his defence to,the action. We hold the process was good.
Were it deficient, it is amendable under the ninth section of the Judiciary Act, which the plaintiff proposed doing, but was refused by the Court.
Judgment reversed.